In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00196-CR
     ___________________________

HAWA MOHAMMED NAAATA, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from County Criminal Court No. 10
           Tarrant County, Texas
          Trial Court No. 1674099


  Before Womack, Wallach, and Walker, JJ.
  Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

      Appellant Hawa Mohammed Naaata appealed the trial court’s denial of her

motion to suppress. The parties previously briefed Naaata’s appeal, and we submitted

the case with oral argument on October 4, 2022. Following oral argument, we abated

the appeal and remanded the case to the trial court so that the current judge of

County Criminal Court No. 10 of Tarrant County could conduct a hearing on

Naaata’s motion to suppress and make findings of fact and conclusions of law

following that hearing.1 Following our abatement order, the current judge of County

Criminal Court No. 10 conducted a hearing on Naaata’s motion to suppress and made

findings of fact and conclusions of law. The parties subsequently entered a plea-

bargain agreement.




      1
       As explained in our abatement order, the former judge of County Criminal
Court No. 10 had conducted the initial hearing on Naaata’s motion to suppress.
Thereafter, the former judge resigned, and the presiding judge of County Criminal
Court No. 2 signed findings of fact and conclusions of law relating to the denial of
Naaata’s motion to suppress. Because the former judge of County Criminal Court
No. 10 was unavailable to make findings of fact and conclusions of law, we abated
Naaata’s appeal and remanded the case to the current judge of County Criminal Court
No. 10 so that he could conduct a new suppression hearing and make findings of fact
and conclusions of law following that hearing. See Garcia v. State (Garcia I), 15 S.W.3d
533, 535–37 (Tex. Crim. App. 2000); Garcia v. State (Garcia II), No. 07-97-0008-CR,
2000 WL 991638, at *1 (Tex. App.—Amarillo July 19, 2000, order) (per curiam) (not
designated for publication); see also Douglas v. State, 900 S.W.2d 760, 762 (Tex. App.—
Corpus Christi–Edinburg 1995, pet. ref’d).


                                           2
       Naaata has now moved to dismiss her appeal. Because we have not yet decided

the case on its merits, we grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.2(a), 43.2(f).


                                                   /s/ Dana Womack

                                                   Dana Womack
                                                   Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 22, 2022




                                         3